DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/03/2021 has been entered.
Reasons for allowance
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Tan CN 106647093A and Yu US 2016/0245984 taken along or in combination, at least fails to disclose or suggest a display panel having in a case that the refractive index of the liquid crystal layer is the minimum liquid crystal refractive index, light entering the liquid crystal layer from the light entry region is transmitted through the reflector; and in a case that the refractive index of the liquid crystal layer is the maximum liquid crystal refractive index, light entering the liquid crystal layer from the light entry region is totally reflected by the reflector, along with other claim limitations. Claims 3-18 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 19, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations 
Regarding claim 21, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the claim limitations of claim 21. In addition, Tan CN 106647093A and Yu US 2016/0245984 taken along or in combination, at least fails to disclose or suggest a display panel having a medium layer located between the liquid crystal layer and the light guide plate, wherein the medium layer covers a region on one side, facing the substrate, of the light guide plate except the light entry region, along with other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/Primary Examiner, Art Unit 2871